Citation Nr: 1012936	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-15 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The appellant had active service from December 1963 to 
November 1965.    

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  


FINDING OF FACT

The Veteran does not have hearing loss, or tinnitus, that 
was caused or aggravated by his service.   


CONCLUSION OF LAW

Bilateral hearing loss, and tinnitus, were not incurred in 
or aggravated by active military service, nor may in-service 
occurrence of sensorineural hearing loss be presumed.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service 
connection for hearing loss, and tinnitus.  He asserts that 
he has the claimed conditions due to exposure to loud noise 
during service, to include exposure to tank fire and tracked 
vehicle noise, service in an armored cavalry unit, and 
duties as a radio operator, all without proper hearing 
protection.  See Veteran's statement (VA Form 21-4138), 
received in March 2007.  

In March 2007, the Veteran filed his claims.  In August 
2007, the RO denied the claims.  The Veteran has appealed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall 
be considered a disability when the auditory thresholds in 
any of the frequencies of 500, 1,000, 2,000, 3,000, and 
4,000 Hz are 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores are 94 percent or less.  
38 C.F.R. § 3.385 (2009).  

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137.  Only such conditions as are 
recorded in entrance examination reports are to be 
considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is specific evidence that the increase in disability 
is due to the natural progress of the disease.  Id.  

When a medical professional determines that a current 
condition is related to an inservice event, then it 
necessarily follows that the current condition was incurred 
during service.  Godfrey v. Derwinski, 2 Vet. App. 352 
(1992) (if a medical relationship exists between current 
hearing loss and inservice acoustical trauma, it follows 
that an injury was incurred during service); Hensley v. 
Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing 
loss was not noted upon separation, a medial relationship 
between current hearing loss and noise exposure during 
service demonstrates that the veteran incurred an injury 
during service).  

The Veteran's service treatment reports include an entrance 
examination report, dated in October 1963, which includes 
audiometric test results which show that he had right ear 
hearing loss as defined at 38 C.F.R. § 3.385.  The report 
notes "defective hearing."  An associated "report of medical 
history" shows that the Veteran reported having a history of 
"running ears," and "ear, nose or throat trouble."  Service 
treatment reports show that in December 1964, the Veteran 
received treatment for complaints of decreased auditory 
acuity, sensitivity to cold, and hearing loss.  An audiogram 
was noted to show "mild high frequency hearing loss" 
bilaterally (the actual audiogram is not of record).  The 
impression was hearing loss, both ears, mild, sensorineural.  
A separation examination report, dated in September 1965, 
includes audiometric test results which do not show that the 
Veteran had left ear hearing loss (as defined at 38 C.F.R. 
§ 3.385), but which do show right ear hearing loss (as 
defined at 38 C.F.R. § 3.385).  An associated "report of 
medical history" shows that the Veteran denied having a 
history of "running ears," or "ear, nose or throat trouble."  

The only post-service medical evidence is a VA audiology 
examination report, dated in July 2007.  This report shows 
that the Veteran reported inservice exposure to artillery 
fire.  He reported a post-service employment history of 
sheet metal worker for seven years, and as a pipe fitter for 
30 years.  He reported recreational noise exposure as an 
"occasional hunter."  He reported hearing a moderate 
bilateral sound that he described as "electricity" when he 
was in a quiet environment, and stated that he noticed it 
about ten years ago.  On examination, he was shown to have 
bilateral hearing loss, as it is defined for VA purposes at 
38 C.F.R. § 3.385.  The diagnosis noted mild to greater 
bilateral sensorineural hearing loss, and tinnitus.  The 
examiner essentially stated that the Veteran was noted to 
have hearing loss upon entrance into service, with no 
significant difference between his entrance and separation 
audiogram test results.  The examiner concluded, "Based upon 
the available information it is not as likely as not that 
the veteran's hearing loss today is related to his military 
service."  With regard to tinnitus, the examiner stated, "It 
is not as likely as not that his tinnitus is related to his 
military service."  

The Board has determined that the claims must be denied.  
With regard to the right ear, the Veteran's audiogram test 
results upon entrance into service show that he had right 
ear hearing loss, as defined at 38 C.F.R. § 3.385, and the 
entrance examination report notes "defective hearing."  
Given the foregoing, right ear hearing loss was "noted" upon 
entrance to service.  Crowe.  Therefore, the presumption of 
soundness does not attach, and need not be rebutted.  See 
VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178 (2004).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the 
Board must first determine whether there has been any 
measured worsening of the disability during service, and 
then whether this constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3306(a).  Temporary or 
intermittent flare-ups during service of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. 
App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  The presumption of aggravation is applicable 
only if the pre-service disability underwent an increase in 
severity during service.  Id. at 296; see also Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  

The Board finds that the evidence in insufficient to show 
that the Veteran's right ear hearing loss underwent an 
increase in disability during service.  His right ear 
hearing loss was noted upon entrance into service.  He was 
noted to have right ear hearing loss in December 1964 (an 
associated audiogram is not of record).  His right ear 
hearing loss was also shown upon separation from service.  
However, upon review of his C-file, a VA audiologist 
determined that there was no significant difference between 
his entrance and separation audiogram test results, and the 
audiologist concluded that it is not as likely as not that 
the Veteran's hearing loss today is related to his military 
service.  There is no competent, countervailing opinion of 
record.  In addition, the Board points out that the Veteran 
has reported a post-service history of noise exposure, and 
that there is no post-service medical evidence of treatment 
for hearing loss dated prior to July 2007.  This is about 41 
years after separation from service.  The Board therefore 
finds that the Veteran's pre-existing right ear hearing loss 
did not undergo an increase in disability during service.  
As the disability underwent no increase in severity during 
service, aggravation may not be conceded.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  Accordingly, service connection 
for right ear hearing loss is not warranted.  

With regard to the claims for left ear hearing loss, and 
tinnitus, the Veteran's service treatment reports do not 
show treatment for tinnitus.  The indicate that he had 
"mild" bilateral sensorineural hearing loss in December 2004 
(an associated audiogram is not of record).  However his 
separation examination report includes an audiogram which 
does not show that he had left ear hearing loss, as defined 
for VA purposes at 38 C.F.R. § 3.385.  The separation 
examination report does not note tinnitus.  In addition, the 
earliest medical evidence of either left ear hearing loss, 
or tinnitus, is dated in July 2007.  This is approximately 
41 years after separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, the July 2007 VA examination report 
shows that the Veteran stated that his tinnitus began about 
ten years before.  There is no competent evidence to show 
that the Veteran has left ear hearing loss, or tinnitus, 
that is related to his service.  In this regard, the only 
competent opinions are found in the July 2007 VA examination 
report, and both of these opinions weigh against the claims.  
Finally, there is no competent evidence to show that left 
ear sensorineural hearing loss was manifested to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is 
against the claims, and that the claims must be denied.  

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring 
medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).   

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also 
has a duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issues on appeal are based on the contentions that 
bilateral hearing loss, and tinnitus, were caused or 
aggravated by service that ended in 1965.  In a March 2007 
statement (VA Form 21-4138), the Veteran stated that he has 
hearing loss, and tinnitus, since his service.  This lay 
evidence is competent evidence to show that the Veteran 
experienced symptoms of hearing loss, and ringing in the 
ears.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).    

However, competency of evidence must be distinguished from 
the weight and credibility of the evidence, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence; if the Board concludes that the lay evidence 
presented by a veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be 
an absolute bar to the veteran's ability to prove his claim 
of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

The Board finds that the lay testimony is insufficiently 
probative to warrant a grant of either of the claims.  The 
issues on appeal are based on the contentions that bilateral 
hearing loss, and tinnitus, were caused or aggravated by 
service that ended in 1965.  To the extent that the Veteran 
asserts that he has had ringing in the ears since his 
service, see Veteran's statement (VA Form 21-4138), this is 
contradicted by the oral history that he provided to the VA 
examiner, in which he stated that his tinnitus began about 
ten years before.  The probative value of his statements as 
to tinnitus has therefore been reduced.  The Veteran's other 
descriptions of his symptoms have also been considered.  
However, the Board finds that the medical evidence warrants 
greater probative value on the issues of whether his 
bilateral hearing loss, or tinnitus, are related to his 
service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  Specifically, when the Veteran's service treatment 
records (which show preexisting right ear hearing loss, 
which do not show left ear hearing loss (as defined at 
38 C.F.R. § 3.385) upon separation from service, and which 
do not show complaints or a diagnosis of tinnitus), and his 
post-service medical records are considered (which do not 
show any relevant treatment prior to July 2007, and which do 
not contain competent evidence of a nexus between hearing 
loss, or tinnitus, and the Veteran's service), the Board 
finds that the service treatment reports, and the medical 
evidence, outweigh the lay statements, to the effect that 
the Veteran has the claimed conditions that are related to 
his service, to include a claim that right ear hearing loss 
was aggravated by service.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  The notification obligations in this 
case was accomplished by way of a letter from the RO to the 
Veteran dated in April 2007.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
It appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
medical records.  The Veteran has been afforded an 
examination, and etiological opinions have been obtained.  
The Veteran has asserted that the VA audiologist was 
"antagonistic," and that he "resorted to speculation."  
However, a review of the VA examination report shows that 
the examiner stated that he had reviewed the Veteran's C- 
file.  It shows that the examiner recorded the Veteran's 
verbal history of his symptoms.  An audiological examination 
was performed, and detailed findings are included in the 
report.  The examiner determined that the Veteran's 
bilateral hearing loss, and tinnitus, are not related to his 
service, and his opinions are accompanied by a sufficient 
rationale.  The Board notes that in a statement, received in 
June 2008 (VA Form 646), the Veteran's representative argues 
that, "She [VA rating personnel] claims that his MOS 
(military occupation specialty) is not consistent with 
acoustic trauma but failed to mention to the examiner that 
he served with a howitzer battery."  However, a review of 
the RO's August 2007 rating decision, and the April 2008 
Statement of the Case, does not show that the RO made any 
such statement.  In any event, the Board's decision is de 
novo, and the Board stresses that the Veteran's assertions 
as to his inservice noise exposure (he states that he served 
with an armored cavalry unit, as opposed to a "howitzer 
battery") are considered credible.  However, upon a review 
of his C-file, the audiologist determined that his current 
hearing loss and tinnitus are not related to his service.  
Given the foregoing, there is no basis to find that this 
report is inadequate, or that a remand for another opinion 
is required.  See 38 C.F.R. § 3.159(d) (2009); Neives-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. 
West, 13 Vet. App. 444, 448- 9 (2000).    

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004). 





ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


